Citation Nr: 0304563	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  97-15 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss disability. 

2.  Entitlement to an evaluation in excess of 10 percent for 
tinnitus.

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from September 1984 
to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  The probative medical evidence establishes that the 
veteran's hearing loss is manifested by no more than Level I 
hearing impairment in the either ear.

2.  The appellant is in receipt of the highest schedular 
evaluation assignable for tinnitus, and neither exceptional 
nor unusual circumstances have been demonstrated so as to 
render impractical the application of the regular schedular 
standards.

3.  Lumbosacral strain is manifested by no more than moderate 
functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R.§§ 4.85, 4.86, 4.87 
Diagnostic Code 6100 (1999); 38 C.F.R §§ 4.85, 4.86 
Diagnostic Code 6100 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10 (2002); 38 
C.F.R. § 4.87, Diagnostic Code 6260 (effective prior to, and 
as amended from, June 10, 1999).

3.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the January 1997 and March 
1997 rating determinations, the April 1997 SOC, and the April 
2002 and September 2002 SSOCs informed the appellant of the 
information and evidence needed to substantiate this claim.  
Furthermore, in the April 2002 SSOC, the RO informed the 
veteran of the laws and regulations governing the VCAA. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran was also afforded a VA 
examination.  The veteran also appeared at a hearing at the 
RO in March 1997.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2002).  In determining the disability evaluation, the VA has 
a duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).


Hearing Loss and Tinnitus

A review of the record demonstrates that the RO granted 
service connection for bilateral high frequency hearing loss, 
with occasional tinnitus, in a December 1992 rating 
determination and assigned a noncompensable disability 
evaluation.  

In July 1996, the veteran requested an increased evaluation 
for his service-connected disabilities.  

In November 1996, the veteran was afforded a VA audiological 
examination.  At the time of the examination, the veteran 
reported having had a hearing loss since 1988-1989 as a 
result of working around aircraft.  There were no findings of 
tinnitus.  

Pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
x
10
15
40
35
LEFT
x
15
40
60
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.

The examiner noted that the veteran had mild sensorineural 
hearing loss above 2000 Hertz for the right ear and a mild to 
moderate sensorineural hearing loss above 2000 Hertz for the 
left ear with excellent speech recognition.  

Outpatient treatment records reveal that he was fitted for 
hearing aids in December 1996.  

At the time of his March 1997 hearing, the veteran indicated 
that he had been fitted with hearing aids.  He noted that he 
had 73 percent hearing which improved to 93 percent with the 
hearing aids.  He stated that his left ear was worse.  The 
veteran also reported having constant ringing in his ears.  
He noted that the ringing was louder since he had been fitted 
with hearing aids.  He stated that he had ringing in both 
ears.  

In a March 1997 rating determination, the RO assigned a 10 
percent disability evaluation for tinnitus and continued the 
noncompensable disability evaluation for bilateral hearing 
loss.  The 10 percent disability evaluation for tinnitus was 
assigned from July 1, 1996, the date of the veteran's request 
for an increased evaluation.  

In August 2002, the veteran was afforded a VA audiological 
examination.  The examiner noted that the veteran had an 
established history of hearing loss and tinnitus.  The 
veteran stated that he had difficulty understanding speech in 
noisy areas and an aggravating tinnitus.  The veteran had an 
extended history of service exposure to artillery and tanks 
and some occupational noise exposure with use of ear 
protection.  He indicated that he had recurrent moderately 
severe tinnitus typical of acoustic trauma.  It was a 
constant high ringing pitch.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

10
20
55
50
LEFT

20
65
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.

Otoscopy was unremarkable and acoustic immittance battery 
showed normal tympanograms and acoustic reflex patterns 
consistent with sloping loss.  Pure tone audiometrics 
indicated a moderate loss at 3000-6000 Hertz on the right ear 
and mild to moderate loss above 1000 Hertz on the left.  Word 
recognition scores were excellent and findings were noted to 
be consistent with past examinations.  

Diagnoses of mild loss on the right ear and moderate loss on 
the left ear were rendered.  The examiner indicated that the 
loss was sensorineural and typical of noise exposure. 

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs was amended, effective June 
10, 1999.  64 Fed. Reg. 25202 (1999).  Thus, the regulatory 
criteria governing the evaluations of the veteran's bilateral 
hearing loss and tinnitus changed while his claim was 
pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
A review of the record demonstrates that the RO considered 
the old and new criteria.  Therefore, the veteran was made 
aware of the change.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2002).

Under the criteria in effect prior to June 1999, Diagnostic 
Code 6260 provided that persistent tinnitus, which was a 
symptom of a head injury, a concussion or acoustic trauma, 
warranted a 10 percent evaluation ("old criteria").  The 
revised criteria removed the requirement that tinnitus be a 
symptom of either a head injury, a concussion, or of acoustic 
trauma, and that it be persistent.  Instead, under the 
revised criteria, if the tinnitus is shown to be recurrent, a 
maximum 10 percent evaluation is warranted.  In Wanner v. 
Principi, Nos. 00-1888 & 01-1012 (U.S. Vet. App. Feb. 12, 
2003) the Court concluded that the part of the pre-June 10, 
1999, version of DC 6260 which contained a trauma requirement 
for the assignment of a 10% rating for tinnitus was invalid.  
This question is essentially moot as the veteran has been 
assigned a 10 percent evaluation for his tinnitus since July 
1, 1996, the date of his request for an increased evaluation.  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-00.

Therefore, the Board must evaluate the veteran's claim for 
increased ratings from June 10, 1999, under both the old 
criteria in the Schedule and the current regulations in order 
to ascertain which version is more favorable to his claim.  
Neither version is more favorable to the veteran in each 
case.

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

At the time of the November 1996 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 25 decibels and an average puretone 
hearing loss in the left ear of 41 decibels, with 94 percent 
speech discrimination in the right ear and 94 percent in the 
left ear, which translates to level I hearing in the right 
ear and level I hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
equates to noncompensable hearing loss.

At the time of the August 2002 VA audiological examination, 
the veteran was shown to have an average puretone hearing 
loss in the right ear of 34 decibels and an average puretone 
hearing loss in the left ear of 54 decibels, with 96 percent 
speech discrimination in the right ear and 94 percent in the 
left ear, which translates to level I hearing in the right 
ear and level I hearing in the left ear.  38 C.F.R. § 4.85, 
Table VI.  Applying Table VII, Diagnostic Code 6100, this 
also equates to noncompensable hearing loss.

As the criteria for a higher evaluation of 10 percent have 
not been met, the appeal must be denied.

A compensable evaluation is not warranted under Table VIa 
under either the previous or amended regulations.  Table VIa 
under the previous regulations is not for application because 
it was not certified that there were language difficulties or 
inconsistent speech audiometry scores that made the use of 
both puretone average and speech discrimination 
inappropriate.  See 38 C.F.R. § 4.85(c).

Table VIa is not for application under the amended 
regulations because the veteran's puretone threshold was not 
55 decibels or more at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz), and because his puretone 
threshold was not 30 or lower at 1000 Hertz and 70 or more at 
2000 Hertz.  See 38 C.F.R. §§ 4.85(c), 4.86(a) (2002).

As noted previously, because assignment of disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered there is no doubt as to the proper evaluation to 
assign.  Lendenmann, 3 Vet. App. 345; 38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.

In addition, the veteran's own opinions and statements about 
his level of hearing impairment are less probative than the 
actual testing results.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

As to the claim for an increased evaluation for tinnitus, the 
veteran has been granted a 10 percent evaluation for 
tinnitus, which is the maximum schedular evaluation under 
either the prior criteria or under the revised criteria for 
that disability.  Thus, neither criteria is more favorable to 
the veteran than the other, as the veteran is already 
evaluated at the maximum schedular evaluation available under 
either version, and there is no basis upon which to assign an 
increased schedular evaluation under either version of the 
criteria.

As to separate tinnitus rating for each ear, the rating 
schedule explicitly prohibits pyramiding of disability 
evaluations under 38 C.F.R. § 4.14 (2002).  VA has provided 
for separate ratings for "like organs" when it has intended 
to, and if separate ratings in the case of bilateral tinnitus 
were warranted, it would have been so provided.  See DC 6207; 
38 C.F.R. § 4.115b, DC 7523 (providing separate ratings for 
atrophy of one testis and both testes) and DC 7524 (providing 
separate ratings for removal of one testis and both) and 38 
C.F.R. § 4.116, DC 7626 (providing separate ratings for 
surgery on one breast and on both breasts).  VA considers 
tinnitus a single disability, whether heard in one ear, both 
ears, or somewhere undefined in the head, no matter where the 
condition is manifested, the average impairment on earning 
capacity is the same; and therefore, under 38 U.S.C. § 1115 
and 38 C.F.R. § 4.1 (2002), a single rating for tinnitus is 
warranted.  

Lumbosacral Strain

Service connection is currently in effect for lumbosacral 
stain, which has been assigned a 20 percent disability 
evaluation.  

A 20 percent disability evaluation is assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in 
standing position.  A 40 percent disability evaluation is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295 (2002).

A 20 percent disability evaluation is also warranted for 
moderate limitation of the lumbar spine.  A 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Code 5292.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, degenerative 
or traumatic arthritis substantiated by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion.

A review of the record demonstrates that the RO granted 
service connection for chronic lumbosacral strain in a 
December 1992 rating determination and assigned a 10 percent 
disability evaluation.  In a July 1995 rating determination, 
the RO increased the veteran's disability evaluation from 10 
to 20 percent for his chronic lumbosacral strain.  

In July 1996, the veteran requested an increased evaluation 
for his lumbosacral strain.  

Outpatient treatment records received in conjunction with the 
veteran's claim reveal that he was seen with complaints of 
back pain in June 1995.  The veteran reported that the pain 
became worse when lying down on his side or bending.  
Physical examination revealed an exaggerated lordosis with no 
local deformity or focal tenderness.  The hips and SI joints 
were normal.  At the time of a July 1995 visit, the veteran 
reported that he felt much better with the TENS unit.  He 
noted that he could move around better and sit longer.  In 
August 1995, the veteran was seen with complaints of 
increased back pain.  Symptoms of radiculopathy to the right 
thigh were reported by the veteran.  Physical examination 
revealed negative straight leg raising.  Strength was 5+ and 
reflexes were found to be 2+.  X-rays revealed no 
degenerative joint disease, fracture, or subluxation.  A 
diagnosis of mechanical low back pain was rendered at that 
time.  

At the time of a February 1996 visit, the veteran reported 
having a chronic low back ache.  Physical examination 
revealed tenderness in the LS junction.  There was no 
deformity.  Straight leg raising was painful on the right at 
70 degrees.  A diagnosis of chronic low back pain with 
radiation to both gluteal areas, worse on the right, was 
rendered.  

In November 1996, the veteran was afforded a VA examination.  
The veteran reported having off and on pain.  He stated that 
he had given up his truck driving as a result of the constant 
pain.  He noted that moving a certain way caused the onset of 
pain or made the existing pain worse.  The pain extended into 
both thighs, more on the left.  

Physical examination revealed an increased lumbar lordosis.  
There were no muscle spasms and no trigger points.  Range of 
motion was as follows:  forward flexion 75 degrees; backward 
extension 15 degrees; left lateral flexion to 25 degrees; and 
right lateral flexion to 20 degrees.  Neurological 
examination revealed patellar reflexes 2+ with reinforcement.  
Achilles reflexes were 2+ without reinforcement.  There was 
no weakness of any muscle groups from the hips down.  The 
examiner noted that a CT scan performed in March 1996 had 
revealed mild narrowing of the disc space at L4-5 with no 
evidence of significant posterior protrusion.  The examiner 
stated that the study revealed an essentially negative 
lumbosacral spine.  A diagnosis of chronic lumbosacral strain 
was rendered.  

Additional outpatient treatment records obtained reveal that 
at the time of a December 1996 visit, the veteran was noted 
to have limited low back movements.  An additional 
examination performed the same day revealed tenderness over 
the paraspinal muscles of the lumbar spine.  Range of motion 
was limited and painful.  Straight leg raising was positive.  
A diagnosis of lumbosacral strain, R/O herniated disk, was 
rendered.  

At the time of his March 1997 hearing, the veteran indicated 
that he was receiving treatment for his back at the Waco 
VAMC.  He reported that he was taking medication for the pain 
and that he had been using a TENS unit since 1993.  The 
veteran stated that he used a cane to help him walk.  He 
testified that when he did a lot of walking or stood for an 
extended period of time, his legs and hips would hurt.  

The veteran stated that he had problems sitting for a long 
time, bending, standing for a long time, or walking a good 
distance.  He also reported having pain in his hips, the 
center of his back, and right behind the legs.  He noted that 
he mostly had a sharp stabbing pain.  He stated that the pain 
radiated down his legs.  He also noted having trouble tying 
his shoes.  The veteran testified that he had a lot of pain 
which kept him awake and caused him to get up in the middle 
of the night.  He stated that he occasionally slept on the 
floor.  

In August 1997, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported having pain, stiffness, and difficulty staying in 
one position.  He noted that he was unemployed as it was 
difficult to get a job due to his back problems.  The veteran 
took medication and used a TENS unit for his back pain.  He 
reported having to miss a lot of work due to his back.  He 
stated that the pain was mostly in his low back, on the left 
side, and the left hip, radiating down the back of his left 
thigh.  He also noted that he had days where the pain 
increased and it made it difficult for him to move.  The 
exacerbations lasted up to two days.  He reported that when 
this occurred, he doubled his medication and used heat and a 
massage.  

Physical examination revealed no deformity or atrophy.  There 
was tenderness over the sacral area.  There was also 
tenderness over the right SI joint and the right paraspinous 
muscles.  There were no postural abnormalities, fixed 
deformity, or atrophy of the muscles.  Range of motion was as 
follows:  forward flexion 90 degrees; backward extension 10 
degrees; left and right lateral flexion 35 degrees; and left 
and right rotation 30 degrees.  

There was some grimacing with movement and definite pain with 
palpation.  There was no evidence of neurological 
involvement.  The examiner noted that the veteran did 
complain of a numb achy feeling in the left posterior thigh.  

The examiner observed that a January 1997 MRI had shown 
unremarkable lumbar imaging with no abnormalities.  He 
further noted that a CT scan of the lumbar spine done in 
March 1996 had revealed some mild narrowing of the L4-5 disk 
space with no evidence of significant posterior protrusion 
disk material.  A diagnosis of lumbosacral strain was 
rendered.  The examiner stated that pain was visibly 
manifested with movement of the back.  He further reported 
that there was no muscle atrophy and that no functional 
impairment was present due to impairment.  

In October 1998, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
reported progressively worsening pain in his lower back and 
the right sacroiliac region.  He also noted numbness and 
tingling in the left lower extremity off and on and less 
often numbness in the right lower extremity.  The examiner 
observed that the pain in the veteran's low back and right 
sacroiliac region was constant and associated with weakness, 
stiffness, fatigability, and lack of endurance.  The veteran 
used Robaxin, Naprosyn, and a TENS unit.  He had flare-ups of 
his low back pain which were quite severe.  These occurred 
about two times per month, lasting about two days at a time.  
They were precipitated by excessive activity and excessive 
sitting and standing.  They were alleviated by rest, massage, 
and medication.  The veteran had additional limitation of 
motion and functional impairment during the flare-ups.  He 
used a cane to walk.  The veteran reported that he was a 
truck driver and stated that he was unable to sit and drive 
for prolonged periods of time.  He noted that he had to 
frequently change jobs because of this.  He also reported 
having difficulty with excessive sitting or standing.  

Physical examination revealed tenderness in the lumbosacral 
area and the sacroiliac region.  There was some paravertebral 
muscle spasm and evidence of painful motion in the 
lumbosacral area and right sacroiliac region.  There was no 
postural abnormality or fixed deformity.  Neurologic 
examination revealed normal deep tendon reflexes.  There was 
no motor weakness in the right or left lower extremities.  
Deep tendon reflexes were normal in both lower extremities.  
There was no muscle wasting or atrophy.  Pinprick sensation 
was impaired in the left lower extremity only.  

Passive and active range of motion was as follows:  flexion 
to 85 degrees; extension to 50 degrees; right lateral flexion 
to 15 degrees; left lateral flexion to 20 degrees; and 
rotation to 60 degrees on both sides.  Active and passive 
ranges of motion beyond these levels were painful.  X-rays of 
the lumbar spine and pelvis were normal.  EMG studies were 
negative for radiculopathy and distal neuropathy.  A 
diagnosis of chronic lumbosacral strain was rendered.  

In August 2002, the veteran underwent another VA examination.  
At the time of the examination, the veteran reported that he 
was a contract truck driver.  He stated that he drove 
throughout the Untied States.  The veteran reported having 
pain, weakness, stiffness, lack of endurance and 
fatigability.  He treated his lumbar spine with NSAIDS, a 
TENS unit, muscle relaxers, rest, and topical massage.  The 
veteran stated that he had back flare-ups if he sat for 3 or 
4 hours or slept the wrong way, which caused severe pain.  He 
noted that the pain lasted up to 12 hours and would cause him 
to lose 50 percent of his back function.  The veteran denied 
using a cane, crutches, or a brace.  

The veteran stated that his functioning was adversely 
affected.  He indicated that he could not participate in any 
sporting activities or play with his 13 year old daughter.  
The veteran also reported having difficulty being intimate 
with his significant other.  

Physical examination revealed that the veteran walked without 
the use of a mechanical aid.  He reported his pain level as 7 
on a scale of 1 to 10.  The spine was in a straight line.  
There was no evidence of muscle atrophy, muscle rigidity, 
muscle spasm, or muscle wasting.  Palpation of the spinous 
process revealed no tenderness.  There was tenderness of the 
musculature of the back at the level of L3, L4, and S1.  The 
veteran also had pain to tenderness at the posterior superior 
iliac spine, on both the left and right sides.  He also had 
some pain and weakness with standing on his heels and 
walking, complaining that the pain was in the back of his 
thighs and went down to his knees from his hips.  

The veteran was able to walk on his toes.  He was unable to 
squat and raise because of pain in his lumbar spine.  Range 
of motion was as follows:  left lateral bend to 50 degrees; 
right lateral bend to 50 degrees; forward flexion to 65 
degrees; and backward extension to 5 degrees.  There was no 
additional limitation noted on repetition of movement during 
physical examination due to pain, fatigue, incoordination, 
weakness, or lack of endurance.  X-rays of the spine and 
sacroiliac joint were normal.  EMG/NCV studies were also 
reported as normal.  A diagnosis of chronic lumbar spine 
strain was rendered.  

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met. As noted above, a 40 
percent disability evaluation is assigned for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldwaithe's sign, marked limitation of 
forwarding bending in standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

At the time of the veteran's November 1996 VA examination, 
there were no muscle spasms or trigger points.  The veteran 
was able to forward flex to 75 degrees.  There was also no 
weakness of any muscle groups reported.  Moreover, at the 
time of the veteran's August 1997 VA examination, there was 
no deformity or atrophy found.  There were also no postural 
abnormalities.  Forward flexion was noted to be to 90 degrees 
at that time.  In addition, at the time of the veteran's 
October 1998 VA examination, there were no postural 
abnormalities or fixed deformities found.  There was also no 
muscle wasting or atrophy present.  The veteran had forward 
flexion to 85 degrees.  Moreover, x-rays of the lumbar spine 
and pelvis were normal and EMG studies were negative for 
radiculopathy or distal neuropathy.  Finally, at the time of 
the veteran's August 2002 VA examination, his spine was noted 
to be in a straight line.  There was no evidence of muscle 
atrophy, muscle rigidity, muscle spasm, or muscle wasting.  
Forward flexion was to 65 degrees.  X-rays of the spine and 
sacroiliac joint were normal as were EMG/NCV studies.  

As there have been no findings of listing of whole spine to 
opposite side, a positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or abnormal mobility on 
forced motion, an increased evaluation is not warranted under 
5295.  

An increased evaluation is also not warranted under DC 5292.  
The evaluation may be based on actual range of motion or the 
functional equivalent of loss of motion.  At the time of the 
veteran's August 1996 VA examination, he was found to have 
forward flexion to 75 degrees; backward extension to 15 
degrees; left lateral flexion to 25 degrees and  right 
lateral flexion to 20 degrees.  At the time of his August 
1997 VA examination, the veteran was noted to have forward 
flexion to 90 degrees; backward extension to 10 degrees; left 
and right lateral flexion to 35 degrees; and left and right 
rotation to 30 degrees.  Moreover, at the time of his October 
1998 VA examination, the veteran had flexion to 85 degrees, 
extension to 50 degrees, right lateral flexion to 15 degrees, 
left lateral flexion to 20 degrees, and rotation to 60 
degrees on both sides.  Finally, at the time of his August 
2002 VA examination, the veteran was noted to have left 
lateral bending to 50 degrees, right lateral bending to 50 
degrees, forward flexion to 65 degrees; and backward 
extension to 5 degrees.  The reported ranges of motion do not 
demonstrate overall severe limitation of motion.  As such, 
the criteria for a 40 percent disability evaluation under 
5292, requiring severe limitation of motion, have not been 
met.  

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

In this regard, the Board notes that the veteran has reported 
having pain at the time of every VA examination.  At the time 
of the August 1997 VA examination, the examiner indicated 
that there was some grimacing with movement and definite pain 
with palpation.  Pain was also visibly manifested with 
movement of the back.  However, the examiner noted that there 
was no muscle atrophy and no functional impairment as a 
result of the lumbosacral strain.  The Board also observes 
that at the time of the veteran's October 1998 VA 
examination, the examiner indicated that the pain in the 
veteran's low back was constant and was associated with 
weakness, stiffness, fatigability and lack of endurance.  
While the veteran was noted to have severe flare-ups of pain, 
with additional limitation of motion and functional 
impairment during these flare-ups, these occurred only two 
times per month lasting up to 2 days at a time.  Finally, at 
the time of his August 2002 VA examination, the veteran 
reported having back flare-ups when sitting for extended 
periods of 3 or 4 hours or when sleeping the wrong way.  He 
noted that the pain would last up to twelve hours and would 
cause him to lose 50 percent of his back function.  However, 
physical examination performed at that time revealed no 
additional limitation of motion examination as a result of 
pain, fatigue, incoordination, weakness, or lack of 
endurance, with repetition of movement.  

The veteran is competent to report that he is worse or 
entitled to a higher evaluation.  However, based upon the 
objective medical findings there is no additional objective 
functional loss due to pain, limitation of motion, weakness, 
etc., which would permit assignment of a higher evaluation 
under these criteria.  Specifically, loss of functioning 
arising from pain and weakness does not raise the veteran's 
level of disability to that akin to severe limitation of 
motion of the lumbar spine or severe lumbosacral strain.  
While the veteran has reported that his flare-ups are severe 
when they occur, they are based only on several precipitating 
factors and do not occur at regular intervals.  His 
description of a 50 percent loss of function reflects only 
moderate functional loss.  The fact that he has flare-ups is 
not persuasive as such occur infrequently and do not 
approximate an overall severe functional impairment.  
Moreover, the objective medical findings do not demonstrate 
that an increased evaluation is warranted.  The Board 
concludes that the repeated objective evidence is more 
probative than the veteran's unsupported assertions.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from disability.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently hospitalized 
for his bilateral hearing loss disability.  There has also 
been no demonstration that his bilateral hearing loss 
disability has markedly interfered with his employment  

The Board has considered the veteran's statements and his 
testimony regarding his tinnitus.  Primarily, the veteran has 
reported that his tinnitus was constant and caused 
interference with his hearing.  The evidence presented by the 
veteran does not establish that the regular schedular 
standards, representing average impairment in earning 
capacity, are inadequate, impractical, or fail to account for 
factors of disability present in the veteran's case.

As to the veteran's service-connected lumbosacral strain, the 
veteran has not been recently hospitalized for it.  The Board 
does note that the veteran reported that his back problems 
had interfered with his employment and caused him to leave 
his position as a truck driver at the time of his August 1997 
VA examination.  However, the veteran was noted to be once 
again employed as a truck driver at the time of his October 
1998 VA examination and he reported that he drove throughout 
the United States as a contract truck driver at the time of 
his August 2002 VA examination.  

In view of these findings and in the absence of evidence, the 
Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected bilateral hearing loss, tinnitus, 
and lumbosacral strain and that the record does not suggest, 
based upon these findings documented within the clinical 
reports, that the appellant has an "exceptional or unusual" 
disability such to require referral to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service.




ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.

An evaluation in excess of 10 percent for tinnitus is denied.

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

